United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3348
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Howard A. McCowan,                       *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: January 6, 1998
                                Filed: January 12, 1998
                                    ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

       In 1991, Howard McCowan was convicted of conspiring to distribute cocaine
base and possessing cocaine base with intent to distribute, and using a firearm in
relation to drug trafficking. McCowan was sentenced to concurrent prison terms of 121
months on the drug counts and a consecutive 60-month term on the firearm count.
Upon McCowan&s 28 U.S.C. § 2255 (1994) motion, the District Court1 vacated his
firearm conviction in light of Bailey v. United States, 516 U.S. 137, 143-44 (1995).



      1
      The Honorable Richard H. Kyle, United States District Judge for the District of
Minnesota.
After imposing a two-level enhancement for the possession of a firearm, see U.S.
Sentencing Guidelines Manual § 2D1.1(b)(1) (1995) (providing for two-level
enhancement if firearm was involved), the Court resentenced McCowan to concurrent
151-month prison terms on the drug counts.

       McCowan appeals, arguing that the District Court lacked jurisdiction to
resentence him on the unchallenged drug convictions. This argument is foreclosed by
United States v. Harrison, 113 F.3d 135, 137-38 (8th Cir. 1997). After carefully
reviewing McCowan&s remaining points on appeal, we conclude they are without merit.

      Accordingly, the judgment is affirmed.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-